Case 1:18-cv-05339-GBD-SN Document 48
                                   46 Filed 12/26/18
                                            12/21/18 Page 1 of 4
Case 1:18-cv-05339-GBD-SN Document 48
                                   46 Filed 12/26/18
                                            12/21/18 Page 2 of 4
Case 1:18-cv-05339-GBD-SN Document 48
                                   46 Filed 12/26/18
                                            12/21/18 Page 3 of 4
Case 1:18-cv-05339-GBD-SN Document 48
                                   46 Filed 12/26/18
                                            12/21/18 Page 4 of 4
